221 F.2d 478
W. B. BRINKER, Appellant,v.UNITED STATES of America, Appellee.
No. 14279.
United States Court of Appeals Ninth Circuit.
April 18, 1955.

Appeal from the United States District Court for the Northern District of California, Southern Division, Michael J. Roche, Judge.
Myrick & Deering & Scott, John Merrill Scott, San Francisco, Cal., for appellant.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Grant W. Wiprud, Sp. Assts. to Atty. Gen., Lloyd H. Burke, U. S. Atty., George A. Blackstone, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and BYRNE, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, Brinker v. United States, D.C.N.D.Cal., 116 F.Supp. 294, the judgment of the District Court is affirmed.